CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK

                 CORRECTION LETTER - MOTION FOR NEW TRIAL
                                                                                FILED IN
                                                                         14th COURT OF APPEALS
June 28, 2016                                                                HOUSTON, TEXAS
                                                                         7/8/2016 11:02:17 AM
JOSH.SCHAFFER                                                            CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                                Clerk
1021 MAIN, SUITE 1440
HOUSTON, TX 77002

Defendant’s Name: RICARDO ANTONIO BACA

Cause No: 1402326

Court:   182nd DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 5/27/2016
Sentence Imposed Date: 5/23/2016
Court of Appeals Assignment: Fourteenth Court of Appeals             '
Appeal Attorney of Record: JOSH SCHAFFER
Motion for New Trial Filed: 6/22/2016



Sincerely,



Z. CHARLES
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    ROXANNE WILTSHIRE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1 20 1 Franklin P.O. Box 4651 Houston, Texas 77210-4651